DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7, filed 04/13/21, with respect to claims 2, 4, 6-16, 18, 19, and 21-26 have been fully considered and are persuasive.

Allowable Subject Matter
Claims  2, 4, 6-16, -34 (renumbered as 1-22) are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed “a technology of automatically activating an information processing apparatus even in a case where setting information that is referred to when the information processing apparatus is activated is rewritten.” Independent claims 2 and 26 (renumbered as 1 and 22 respectively) identify the uniquely distinct features inter alia “in a case where the referred-to information is information indicating the first activation mode, shifts into a first state based on receiving the reset signal, and then shifts from the first state into a second state based on receiving a predetermined on signal causing shifting from the first state into the second state; and a device which outputs the predetermined on signal to the controller which has received the reset signal and has 
The prior art of record fails to anticipate or render the above underlined limitations obvious.
Dependent claims 4, 6-16, and 27-34 (renumbered as 2-21) are also allowed due to its dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS PACHOL/Primary Examiner, Art Unit 2699